DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,928,585 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 2-9 and 14-20, the prior art does not disclose or reasonably suggest the claimed invention, specifically comprising an optical connector optically coupled to the receive optical paths and the transmit optical paths, wherein individual ones of the memories are optically coupled to the optical connector via (a) the corresponding one of the receive optical paths and (b) the corresponding one of the transmit optical paths, in combination with the remaining limitations of the claims.
The most applicable prior art, Cordes et al. (US 2003/0026141 A1), cited in the IDS filed 1/11/21, fails to disclose or reasonably suggest the claimed invention, since Cordes et al. includes an edge connector for connection to an electrical connector. One of ordinary skill would not have been motivated to couple an optical connector to the device as required by the claims.
Re. Claims 11-13, the prior art does not disclose or reasonably suggest a memory device, specifically wherein the optical connector is configured to be optically coupled to an external device, in combination with the remaining limitations of the claims.
The most applicable prior art, Joe et al (US 9,166,705 B2), cited in the IDS filed 1/11/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. In Joe et al, the optical connector 13 is optically coupled between the memory controller 10 and the plurality of memories 40 formed on the substrate 8, and is not configured to be optically coupled to an external device (Fig 3; col. 8 lines 14-49).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/4/22